

117 HR 3356 IH: Helping American Victims Afflicted by Neurological Attacks Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3356IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Schiff (for himself, Mr. Nunes, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Permanent Select Committee on Intelligence, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Central Intelligence Agency Act of 1949 to authorize the provision of payment to personnel of the Central Intelligence Agency who incur qualifying injuries to the brain, to authorize the provision of payment to personnel of the Department of State who incur similar injuries, and for other purposes.1.Short titleThis Act may be cited as the Helping American Victims Afflicted by Neurological Attacks Act of 2021 or the HAVANA Act of 2021.2.Authority to pay personnel of Central Intelligence Agency for certain injuries to the brain(a)Payment authorizedSection 19A of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b) is amended by adding at the end the following:(d)Authority To make payments for qualifying injuries to the brain(1)AuthorityNotwithstanding any other provision of law, but subject to paragraph (2), the Director may provide payment to a covered dependent, a covered employee, and a covered individual for a qualifying injury to the brain.(2)Limitations(A)Appropriations requiredPayment under paragraph (1) in a fiscal year may only be made using amounts appropriated in advance specifically for payments under such paragraph in such fiscal year.(B)Matter of paymentsPayments under paragraph (1) using amounts appropriated for such purpose shall be made either in the order in which claims for such payments are filed or on a pro-rata basis.(C)Amounts of paymentsThe total amount of funding obligated for payments under paragraph (1) may not exceed the amount specifically appropriated for providing payments under such paragraph during its period of availability.(D)Frequency of paymentsThe Director may make payments under paragraph (1) in a lump sum payment or through multiple payments, including, subject to subparagraph (A), payments occurring in more than one year.(3)Regulations(A)In generalThe Director shall prescribe regulations to carry out this subsection.(B)ElementsThe regulations prescribed under subparagraph (A) shall be consistent with this subsection and section 2 of the HAVANA Act of 2021, and include regulations detailing fair and equitable criteria for payment under paragraph (1).(4)No effect on other benefitsPayments made under paragraph (1) are supplemental to any other benefit furnished by the United States Government for which a covered dependent, covered employee, or covered individual is entitled, and the receipt of such payments may not affect the eligibility of such a person to any other benefit furnished by the United States Government..(b)ApplicabilityPayment under subsection (d) of such section, as added by subsection (a) of this section, may be made available for a qualifying injury to the brain that occurs before, on, or after the date of the enactment of this Act, as the Director of the Central Intelligence Agency considers appropriate.(c)Clarifying amendmentSection 19A(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(b)) is amended, in the subsection heading, by inserting total disability resulting from before certain injuries.(d)Reports(1)Report on use of authority(A)In generalNot later than one year after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the appropriate congressional committees a report on the use of the authority provided by section 19A(d) of such Act, as added by subsection (a) of this section.(B)ContentsThe report submitted under subparagraph (A) shall include the following:(i)A budget or spend plan for the use of the authority described in subparagraph (A) for the subsequent fiscal year.(ii)Information relating to the use of the authority described in subparagraph (A) for the preceding year, including the following:(I)The total amount expended.(II)The number of covered dependents, covered employees, and covered individuals for whom payments were made.(III)The amounts that were provided to each person described in subclause (II).(iii) An assessment of whether additional authorities are required to ensure that covered dependents, covered employees, and covered individuals can receive payments for qualifying injuries, such as a qualifying injury to the back or heart.(C)FormThe report submitted under subparagraph (A) shall be submitted in classified form.(2)Report on estimated costs for fiscal year 2023Not later than March 1, 2022, the Director shall submit to the appropriate congressional committees a report detailing an estimate of the obligation that the Director expects to incur in providing payment under section 19A(d) of such Act, as added by subsection (a) of this section, in fiscal year 2023.(3)Report on feasibility of modifications to programNot later than 270 days after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a report on the feasibility of the Central Intelligence Agency adopting a disability benefits program similar to the disability benefits program of the Department of Defense.(e)Regulations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director shall prescribe regulations required under section 19A(d)(3)(A) of such Act, as added by subsection (a) of this section.(2)Notice to CongressNot later than 210 days after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees the regulations prescribed in accordance with paragraph (1).(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees mean—(A)the congressional intelligence committees (as that term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)); and(B)the Committees on Appropriations of the Senate and the House of Representatives.(2)Covered dependent, covered employee, covered individual, and qualifying injuryThe terms covered dependent, covered employee, covered individual, and qualifying injury have the meanings given such terms in section 19A(a) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3519b(a)).3.Authority to pay personnel of Department of State for certain injuries to the brain(a)In generalSection 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b) is amended—(1)in subsection (f), by striking subsection (a) or (b) both places it appears and inserting subsection (a), (b), or (i); and(2)in subsection (h)—(A)in paragraph (1), by striking In general.—This section and inserting Adjustment of compensation provision.—Subsections (a) and (b); (B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following new paragraph:(2)Other payment provisionPayment under subsection (i) may be made available for a qualifying injury that occurs before, on, or after the date of the enactment of the HAVANA Act of 2021.; and(3)by adding at the end the following new subsection:(i)Other injuries(1)In generalNotwithstanding any other provision of law, but subject to paragraph (2), the Secretary of State or other agency head with an employee abroad may provide payment to a covered dependent, a dependent of a former employee, a covered employee, a former employee, and a covered individual for a qualifying injury to the brain.(2)Limitations(A)Appropriations requiredPayment under paragraph (1) in a fiscal year may only be made using amounts appropriated in advance specifically for payments under such paragraph in such fiscal year.(B)Matter of paymentsPayments under paragraph (1) using amounts appropriated for such purpose shall be made either in the order in which claims for such payments are filed or on a pro-rata basis.(C)Amounts of paymentsThe total amount of funding obligated for payments under paragraph (1) may not exceed the amount specifically appropriated for providing payments under such paragraph during its period of availability.(D)Frequency of paymentsThe Secretary or other agency head may make payments under paragraph (1) in a lump sum payment or through multiple payments, including, subject to subparagraph (A), payments occurring in more than one year.(3)Regulations(A)In generalThe Secretary or other agency head described in paragraph (1) that provides payment under such paragraph shall prescribe regulations to carry out this subsection.(B)ElementsThe regulations prescribed under subparagraph (A) shall include regulations detailing fair and equitable criteria for payment under paragraph (1).(4)No effect on other benefitsPayments made under paragraph (1) are supplemental to any other benefit furnished by the United States Government for which a covered dependent, dependent of a former employee, covered employee, former employee, or covered individual is entitled, and the receipt of such payments may not affect the eligibility of such a person to any other benefit furnished by the United States Government..(b)Reports(1)Reports on use of authority(A)In generalNot later than 365 days after the date of the enactment of this Act, the Secretary of State and each other agency head that makes a payment under subsection (i) of section 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b), as added by subsection (a) of this section, shall submit to the appropriate congressional committees a report on the use of the authority provided by such subsection (i).(B)ContentsEach report submitted under subparagraph (A) shall include the following:(i)A budget or spend plan for the use of the authority described in subparagraph (A) for the subsequent fiscal year.(ii)Information relating to the use of the authority described in subparagraph (A) for the preceding year, including the following:(I)The total amount expended.(II)The number of covered dependents, covered employees, and covered individuals for whom payments were made.(III)The amounts that were provided to each person described in subclause (II).(iii) An assessment of whether additional authorities are required to ensure that covered dependents, covered employees, and covered individuals can receive payments for qualifying injuries, such as a qualifying injury to the back or heart.(C)FormThe report submitted under subparagraph (A) shall be submitted in classified form. (2)Reports on estimated costs for fiscal year 2023Not later than March 1, 2022, the Secretary of State and each other agency head that makes a payment under subsection (i) of section 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b), as added by subsection (a) of this section, shall submit to the appropriate congressional committees a report detailing an estimate of the obligation that the Director expects to incur in providing payment under such subsection (i) in fiscal year 2023. (c)Regulations(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and each other agency head that makes a payment under subsection (i)(1) of section 901 of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b), as added by subsection (a) of this section, shall prescribe regulations required under subsection (i)(3)(A) of such Act.(2)Notice to CongressNot later than 210 days after the date of the enactment of this Act, the Secretary of State and the agency heads described in paragraph (1) shall submit to the appropriate congressional committees the regulations prescribed in accordance with paragraph (1).(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(2)Covered dependent, covered employee, covered individual, and qualifying injuryThe terms covered dependent, covered employee, covered individual, and qualifying injury have the meanings given such terms in section 901(e) of title IX of division J of the Further Consolidated Appropriations Act, 2020 (22 U.S.C. 2680b(e)). 